EXHIBIT 8




EXHIBIT 8
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

UNITED ST ATES                                   § No. CV-19-04678-PHX-SPL (JFM)
                                                 §
       Plaintiff,                                §
                                                §
v.                                              §
                                                §
Glushchenko, Eugenii                            §
                                                §
       Defendant.                               §

DECLARATION OF DALE WELSH, PA-C

       In accordance with 28 U.S.C. § 1746, I, Dale Welsh, PA-C, make the following unsworn

declaration, under penalty of perjury, pertinent to the above-styled and numbered cause:

       1.     I am a commissioned officer in the U.S. Public Health Service currently detailed
              to the U.S. Department of Homeland Security (DHS), Immigration and Customs
              Enforcement (ICE), ICE Health Service Corps (IHSC). I provide medical care to
              detainees being held in the custody ofICE.

       2.     I serve as a Physician Assistant at the Eloy Detention Center in Eloy, Arizona. I
              have been assigned to this faci lity since March 20 19. I have been a Physician
              Assistant since September 2011, and I am licensed by the state of Arizona to
              practice medicine. All care for this patient has been coordinated and reviewed
              with concurrence from CAPT Philip Farabaugh, MD IHSC Deputy Medical
              Director who is based who is based at the ICE- Office of Enforcement and
              Removal Operations San Diego Field Office in San Diego, California and Daren
              R. Mealer, MD, MPA, FAAFP, IHSC Western Regional Clinical Director, who is
              based at the ICE - Office of Enforcement and Removal Operations Seattle Field
              Office in Seattle, Washington. Additional concurrence is received from Eloy
              Acting Clinical Director CAPT Luzviminda Peredo-Berger, MD who is based in
              Port Isabel, Texas.

       3.     1 make this declaration upon a review of Mr. Eugenii Glushchenko's medical
              record, and my examination and treatment of Mr. Glushchenko.

      4.      This affidavit is made to provide the U.S. District Court, District of Arizona in the
              above referenced cause of action an update regarding Mr. Glushchenko's status
              after issuing an order permitting involuntary medical monitoring, hydration, and
              feeding on July 10, 2019.




                                                1
5.   Mr. Glushchenko was served the involuntary treatment order on July 10, 2019 at
     approximately 8:30 p.m. and again on July 11, 2019 at approximately l 0:00 a.m.
     He refused to end his hunger strike or drink fluids. Mr. Glushchenko was
     provided with information on the medical necessity to eat and drink to preserve
     his health and the medical risks incurred during a hunger strike. I personally
     explained to Mr. Glushchenko our concerns regarding his condition and the
     medical risks involved with a continued lack of appropriate nourishment. He was
     informed that involuntary treatment would be initiated.

6.   On July 11, 2019, Mr. Glushchenko refused to permit staff to obtain vital signs
     and blood work and to provide intravenous hydration. Soft restraints were
     necessary to involuntarily obtain vital signs and blood work. Mr. Glushchenko
     was given two liters of normal saline intravenously. These procedures occurred
     without injury or complication and took approximately 2.5 hours to complete. Mr.
     Glushchenko refused nutrition and further assessments the remainder of the day.

7.   On July 12, 2019, Mr. Glushchenko refused to voluntarily consume nutrition or to
     allow staff to obtain vital signs. Due to his very emaciated status, the decision to
     initiate involuntary feeding was determined to be necessary. Soft restraints were
     necessary to pursue involuntary feeding via nasogastric tube (NGT). An NGT was
     inserted to his stomach; however, Mr. Glushchenko was able to dislodge the tube
     and the NGT was aborted. He was given the opportunity to voluntarily consume
     the nutritional supplement, but he refused. An additional attempt at NGT
     placement was performed; however, Mr. Glushchenko was able to dislodge the
     tube again. With much coaxing, Mr. Glushchenko did eventually, very slowly,
     consume the required amount of nutritional supplement and water without the use
     of the NGT. He did cause himself to have a bloody nose due to the removal of the
     NGT but otherwise suffered no injury or complication from the procedures. Labs
     were obtained without resistance. The procedure took approximately two hours to
     complete. He consumed a total of230 calories of nutrition for the day.

8.   On July 13, 2019, Mr. Glushchenko allowed vital signs overnight. Mr.
     Glushchenko continued to refuse to consume nutrition. Mr. Glushchenko was
     given directive to consume nutritional supplement voluntarily or else NGT
     placement would be performed. Show of force with the custody team at his door
     was necessary due to refusing nutrition. Mr. Glushchenko voluntarily consumed
     the required amount of nutritional supplement; however, he did so very slowly
     and required ongoing coaxing by the medical staff. The feeding took
     approximately four hours, and he consumed a total of 460 calories of nutrition for
     the day. Mr. Glushchenko refused further meals, water, and vitals the rest of this
     day.

9.   On July 14, 2019, Mr. Glushchenko voluntarily consumed half of the required
     nutritional supplement, but then stated he no longer believed the Court order was
     in effect. A show of force with the security team at his door was done. He
     voluntarily consumed the rest of the required daily supplement; however, he


                                      2
      consumed the nutritional supplement taking very small sips taking three hours
      total and constant coaxing from the medical staff to voluntarily consume it or else
      an NGT would be pursued. After coaxing by medical staff, Mr. Glushchenko
      drank approximately 100 mL of water. He consented to having staff give him a
      sponge bath. He consumed 460 calories of nutrition for the day. He refused
      further meals on this day.

10.   On July 15, 2019, Mr. Glushchenko voluntarily consumed the required daily
      amount of nutritional supplement after verbal directives were given. He consumed
      700 calories total. I inadvertently indicated in my affidavit, dated July 15, 2019,
      that Glushchenko consumed 1,050 calories. He consumed 700 calories. He
      consumed two bottles of the nutritional supplement, which are each 350 calories.
      Mr. Glushchenko refused all water. He refused to be weighed. Mr. Glushchenko
      was still too weak to ambulate due to severe emaciation; however, he was visibly
      noted to have more energy and is of sound mind. Mr. Glushchenko refused a
      multivitamin.

11.   On July 16, 2019, Mr. Glushchenko voluntarily consumed the required daily
      amount of nutritional supplement (1400 calories) and allowed blood to be drawn
      after a verbal directive was given. Mr. Glushchenko refused to be weighed. After
      coaxing by medical staff, Mr. Glushchenko drank 400 mL of water. He was seen
      by a psychologist that day, who documented no diagnosis of a mental health
      disorder. Mr. Glushchenko refused all assessments during the night shift. Mr.
      Glushchenko refused a multivitamin.

12.   On July 17, 2019, Mr. Glushchenko voluntarily consumed the required daily
      amount of nutritional supplement ( 1400 calories) after a verbal directive was
      given. After encouraging by medical staff, Mr. Glushchenko drank 200 mL of
      water. Mr. Glushchenko refused weight measurement, bathing, and all
      assessments overnight. Mr. Glushchenko refused a multivitamin.

13.   On July 18, 2019, Mr. Glushchenko voluntarily consumed the required morning
      amount of nutritional supplement (700 calories) after a verbal directive was given;
      however, the afternoon: nutritional supplement is not due at the time of submitting
      this document. Mr. Glushchenko initially refused weight measurement, changing
      of clothing, bathing, and multivitamin; however, after much coaxing, he allowed
      medical staff to bathe him and change his clothing and bedding.

14.   While Mr. Glushchenko has voluntarily consumed the nutritional supplement, this
      has required prolonged coaxing and repeated warnings that involuntary feeding
      would be necessary if he did not comply on his own. In light of Mr.
      Glushchenko's continued refusal to allow his weight to be checked and the need
      to spend significant amounts of time coaxing him to drink the supplement or else
      submit to involuntary feeding, it is my professional opinion that it is necessary to
      have the involuntary treatment order continue to be in force to provide the
      necessary incentive for Mr. Glushchenko to consume nutrition.


                                       3
       15.    It is critical to slowly refeed to prevent permanent brain and kidney damage, heart
              failure and fatal arrhythmia, psychosis, and death due to electrolyte abnormalities.
              The medical term for this is Refeeding Syndrome.

       16.     IHSC Deputy Medical Director Philip Farabaugh, MD and Acting Clinical
               Director CAPT Luzviminda Peredo-Berger, MD have discussed and guided all
               treatment to date with me for Mr. Glushchenko's care and concur it is medically
               necessary to continue to have the ability to perform involuntary medical
               monitoring and examfoations and provide involuntary hydration and nutrition
               until Mr. Glushchenko chooses to end his hunger strike.

       17.    Mr. Glushchenko is expected to have approximately four more weeks in detention
              before he will be removed to Russia. In the interest of optimizing his nutritional
              status to prepare for this journey, I request continuance of the involuntary
              treatment order to ensure his physical wellbeing.

Executed this 18th day of July 2019.


                    <
LCDR Dale Welsh, PA-C
Clinical Physician Assistant
ICE Health Service Corps
United States Public Health Service




                                                4
